Citation Nr: 9905171	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-18 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Educational Assistance Benefits under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her children.


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

This matter comes to the Board of Veterans' Appeals on appeal 
from a February 1995 RO rating decision that denied the 
appellant's claim of service connection for the cause of the 
veteran's death, and for Educational Assistance Benefits 
under Chapter 35, Title 38, United States Code.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

At the time of the veteran's death in September 1994, he was 
service-connected for psychoneurosis, anxiety state, 
evaluated as 50 percent disabling.  His death certificate 
lists the immediate cause of death as "Metastatic Carcinoma 
to Bone (Primary:  Prostate)".  The appellant, who is the 
veteran's spouse, contends that the veteran's psychiatric 
disability was a contributing factor in his demise and 
hastened his death.  More specifically, she contends that his 
psychiatric disability was responsible for numerous suicide 
attempts over the years due to depression.  She also contends 
that the veteran became unable to make decisions regarding 
his health or to follow-through with prescribed treatment and 
medication due to his psychiatric state.  In support of her 
claim she submitted a letter from a private physician who 
said that the veteran's significant depression "contributed 
or hastened his death by affecting his will to live."

Before further development can be taken on this matter, 
additional medical records must be obtained.  Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992).  Such records include the 
veteran's complete terminal medical records from the 
Wechester County Medical Center from July 1994 to September 
1994.  While the claims file contains select records from 
this period including the July 1994 emergency room record, a 
History and Physical record, and progress notes dated in July 
and August 1994, it is devoid of the actual medical reports, 
the discharge summary, and any records dated in September 
1994.

Additional medical records must also be obtained with respect 
to the veteran's numerous psychiatric hospitalizations.  In 
this regard, the appellant testified in May 1998 that the 
veteran had been hospitalized many times over the years and 
that all of the hospitalizations were due to suicide 
attempts.  She said that these hospitalizations included two 
admissions at St. Vincent's Hospital, two admissions at St. 
Joseph's Hospital, and admission(s) at St. Lawrence Hospital.  
While the claims file contains records related to two 
admissions at St. Vincent's Hospital (in March 1992 and June 
1994), it contains records relating to only one admission at 
St. Joseph's Hospital (in November 1993).  Furthermore, while 
the claims file contains records relating to a March 1992 
hospital admission at St. Lawrence Hospital, it is unclear 
whether there were other admissions.  The appellant also 
testified that the veteran had been hospitalized at New York 
Hospital in 1985 or 1986, but these records are not on file.  
Consequently, all available medical records relating to the 
veteran's psychiatric hospitalizations and treatment from 
1985 to 1994 should be obtained.  Murincsak, supra.

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should ask the appellant to 
confirm (names, addresses, dates) all 
sources of hospitalization and treatment 
(VA or non-VA) for the veteran's 
psychiatric disability from 1985 to 1994.  
The RO should then directly contact the 
sources and obtain copies of any records 
not already on file, following the 
procedures of 38 C.F.R. § 3.159 (1998).

2.  The RO should thereafter review the 
appellant's claim of service connection 
for the cause of the veteran's death and 
for entitlement to Educational Assistance 
Benefits under Chapter 35, Title 38, 
United States Code.  If any claim is 
denied, a supplemental statement of the 
case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to this Board for further 
appellate review.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of this 
appeal.  No action is required of the appellant until she 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






KSTEIN



- 5 -


